Exhibit 10.4

Including Forced Sale Provision
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE iROBOT CORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN

         
Name of Grantee:
       
 
 
   

         
No. of Shares:
       
 
 
 
   

         
Purchase Price Per Share:
       
 
 
 
   

         
Grant Date:
       
 
 
 
   

         
Final Acceptance Date:
       
 
 
 
   

     Pursuant to the iRobot Corporation 2005 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, iRobot Corporation (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award and payment of the Purchase Price Per
Share specified above (which may be zero), the Grantee shall receive the number
of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan. The Company acknowledges the receipt from the Grantee of
consideration with respect to the par value of the Stock in the form of cash,
past or future services rendered to the Company by the Grantee or such other
form of consideration as is acceptable to the Administrator.
     1. Acceptance of Award. The Grantee shall have no rights with respect to
this Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, (ii) delivering to the
Company a stock power endorsed in blank and (iii) paying the Purchase Price Per
Share specified above (which may be zero). Upon acceptance of this Award by the
Grantee, the shares of Restricted Stock so accepted shall be issued and held by
the Company’s transfer agent in book entry form, and the Grantee’s name shall be
entered as the stockholder of record on the books of the Company. Thereupon, the
Grantee shall have all the rights of a stockholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.
     2. Restrictions and Conditions.
          (a) Any book entries for the shares of Restricted Stock granted herein
may bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan as specified in Paragraph 6 below.
          (b) Shares of Restricted Stock granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to vesting.
          (c) If the Grantee’s service relationship (in the capacity of an
employee, officer, director or consultant) with the Company and its Subsidiaries
is voluntarily or involuntarily terminated for any reason (including death)
prior to vesting of shares of Restricted

 



--------------------------------------------------------------------------------



 



Stock granted herein, all shares of Restricted Stock shall immediately and
automatically be forfeited and returned to the Company.
     3. Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Award Agreement shall lapse on the Vesting Date or Dates
specified in the following schedule so long as the Grantee remains in a service
relationship (in the capacity of an employee, officer, director or consultant)
with the Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 2 shall lapse only
with respect to the number of shares of Restricted Stock specified as vested on
such date.

                      Number of           Shares Vested   Vesting Date      
 
    (25 %)          
 
         
 
            (50 %)          
 
         
 
            (75 %)          
 
         
 
            (100 %)          
 
         
 
   

     Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. In the event of an Acquisition (as defined in the Plan) or a Change in
Control (as defined in an Executive Agreement or Employment Agreement or similar
agreement between the Company and the Grantee (the “Executive Agreement”)), the
treatment of the shares of Restricted Stock in connection with such Acquisition
or Change in Control shall be governed by the Executive Agreement. To the extent
that the Grantee is not a party to an Executive Agreement, in the event of an
Acquisition the acquirer shall assume the Award and the terms of this Award
Agreement taking into account any adjustment or substitution as provided in
Section 3(d) of the Plan; provided, however, that if the Award and the terms of
this Award Agreement are not so assumed, any shares of Restricted Stock that
remain unvested at the time of such Acquisition shall become fully vested at
such time. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
     4. Dividends. Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.
     5. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Award Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.

2



--------------------------------------------------------------------------------



 



     6. Legends. In the Administrator’s sole discretion, book entries or
certificates representing the Restricted Stock granted pursuant to this Award
Agreement may carry substantially the following legend:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
RESTRICTIONS AGAINST TRANSFERS) CONTAINED IN A CERTAIN RESTRICTED STOCK AWARD
AGREEMENT DATED                      BETWEEN THE COMPANY AND THE HOLDER OF THIS
CERTIFICATE (A COPY OF WHICH IS AVAILABLE AT THE OFFICES OF THE COMPANY FOR
EXAMINATION).”
     7. Transferability. This Award Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
     8. Tax Withholding. In the event the Company is required to withhold taxes
from the Grantee relating to taxable compensation relating to the transfer of,
or the lapse of restrictions on, this Award, the Company shall cause its
transfer agent or any manager of the Company’s stock plan benefits (e.g. E*Trade
Financial) to sell from the number of shares of Stock to be released to the
Grantee, the minimum number of shares of Stock necessary to satisfy the Federal,
state and local taxes required by law to be withheld from the Grantee on account
of such event along with any applicable third-party commission. The Company
shall use the proceeds from such sale to satisfy the Grantee’s tax withholding
obligation hereunder. During any period of time during which the Grantee is a
director or an executive officer of the Company and/or subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
this provision shall have no force and effect and the Grantee will be required
to satisfy his or her tax withholding obligations with respect to the Restricted
Stock Award in another manner permitted by the Plan.
     9. Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company.
     10. No Obligation to Continue Service Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Award
Agreement to continue the Grantee in a service relationship with the Company and
neither the Plan nor this Award Agreement shall interfere in any way with the
right of the Company or any Subsidiary to terminate its service relationship
with the Grantee at any time.
     11. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Award Agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

3



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
          (a) Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
          (b) Entire Award; Modification. This Award Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Award Agreement. This Award
Agreement may be modified, amended or rescinded only by a written agreement
executed by both parties.
          (c) Severability. The invalidity, illegality or unenforceability of
any provision of this Award Agreement shall in no way affect the validity,
legality or enforceability of any other provision.
          (d) Successors and Assigns. This Award Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, subject to the limitations set forth in Section 7 hereof.
          (e) Governing Law. This Award Agreement shall be governed by and
interpreted in accordance with the laws of the state of Delaware, without giving
effect to the principles of the conflicts of laws thereof.
          (f) Fractional Shares. All fractional Shares resulting from the
adjustment provisions or from the withholding of shares to satisfy tax
withholding obligations, contained in this Agreement or in the Plan, shall be
rounded down.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



Including Forced Sale Provision

            iROBOT CORPORATION
      By:           Title:             

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

                 
Dated:
               
 
 
 
     
 
Grantee’s Signature    
 
               
 
          Grantee’s name and address:    
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   

 